        Case 4:06-cr-00212-SWW Document 57 Filed 04/12/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


UNITED STATES OF AMERICA                  *
                                          *
V.                                        *    CASE NO. 4:06CR00212-01 SWW
                                          *
JAMES EDWARD GRAY                         *


                                     ORDER

      On April 12, 2021, the Court held a hearing on the United States’

superseding petition [ECF No. 49] to revoke the supervised release previously

granted Defendant. Defendant was present at the hearing. Also present were

Defendant’s attorney, Crystal J. Okoro, and Assistant United States Attorney Stacy

Williams for the Government. Based on the testimony presented and statements on

the record, the Court found that Defendant has violated the conditions of his

supervised release without just cause.

      IT IS THEREFORE ORDERED AND ADJUDGED that the Government’s

superseding petition to revoke supervised release [ECF No. 49] is GRANTED, and

the supervised release previously granted Defendant is REVOKED. The

Government’s superseding motion replaces a previously filed petition [ECF No.

46], which is therefore moot.




                                         1
        Case 4:06-cr-00212-SWW Document 57 Filed 04/12/21 Page 2 of 3




      IT IS FURTHER ORDERED that Defendant shall serve a term of

imprisonment of TWELVE (12) MONTHS and ONE (1) DAY in the custody of

the Bureau of Prisons. The Court recommends that Defendant be incarcerated in

Forrest City, Arkansas so that he may be close to his wife and family, who live in

Scott, Arkansas. The Court further recommends that Defendant participate in

substance abuse and mental health treatment during his incarceration.

      There will be THREE (3) YEARS supervised release following the term of

incarceration. All general and standard conditions of supervised release previously

imposed remain in full force and effect. In addition, Defendant will be subject to

the following special conditions of supervised release:

             1. Defendant must participate in a substance abuse treatment
      program under the guidance and supervision of the probation office.
      The program may include drug and alcohol testing, outpatient
      counseling, and residential treatment. Defendant must abstain from
      the use of alcohol during treatment. Defendant must pay for the cost
      of treatment at the rate of $10 per session, with the total cost not to
      exceed $40 per month, based on ability to pay as determined by the
      probation office. If Defendant is financially unable to pay for the cost
      of treatment, the co-pay requirement will be waived.

             2. Defendant must participate, under the guidance and
      supervision of the U.S. Probation Office, in a mental health treatment
      program, which may include psychological testing, outpatient
      counseling, and residential treatment. The defendant will pay for the
      cost of treatment at the rate of $10 per session, with the total cost not
      to exceed $40 per month, based on ability to pay as determined by the
      probation office. In the event the defendant is financially unable to
      pay for the cost of treatment, the co-pay requirement will be waived.

      The defendant is remanded to the custody of the United States Marshals
                                          2
       Case 4:06-cr-00212-SWW Document 57 Filed 04/12/21 Page 3 of 3




Service.

      IT IS SO ORDERED THIS 12TH DAY OF APRIL, 2021.

                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE




                                    3
